This is an application for admission to the bar notwithstanding an adverse report of the state board of bar examiners. Issues were framed in the proceeding which involve the questions whether petitioner possesses the requisite moral qualifications to entitle him to admission, and whether, petitioner having come from another state, he had been engaged in the actual practice of the law in a sister state "for a period of at least three years within the period of seven years immediately preceding the filing of his application" here, as required by section 279 of the Code of Civil Procedure. The proceeding went to a referee, who took evidence and who has made findings favorable to petitioner upon both issues. Since these findings were filed, the respondent has withdrawn its opposition to petitioner's admission.
Notwithstanding this withdrawal, which we find to have been entirely proper, we have felt it our duty to examine the transcript of the evidence heard by the referee. [1] From such examination we find that the findings are amply supported by the record. We deem it proper to say that the evidence presented upon the issue as to petitioner's moral qualifications is particularly full and satisfying. We should also remark, in justice to the state board of bar examiners, that the evidence taken by the referee, because of certain inadvertences on the part of petitioner when before the board, is more complete than that heard by the board, and covers matters the omission of which left the board in a position of justified doubt as to petitioner's qualifications.
The findings of the referee are adopted as the findings of the court. The clerk of the court will issue to petitioner a certificate in the usual form admitting him to the bar.
Thompson, J., and Craig, J., concurred. *Page 77